Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-9, 13, 14, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2007/0284736 A1) in view of Furuya (US 2008/0150140 A1)
Regarding Claim 6, Yang (Fig. 1)discloses an interconnect structure, comprising: 
a dielectric layer (120, 130, 122) having a top surface (top of 122); 
a open-ended trench (trench in 120, 130, 122) extending within the dielectric layer (120, 130, 122) and downwardly with respect to the top surface (top of 122), each of the trench having opposing sidewalls (sidewalls), bottom portions (bottom), and top portions (top portions); 
metal interconnects (160, 170) within the top and bottom portions of the trench (trench in 130, 120, 122); 
wherein the metal interconnects (160, 170) extend continuously from the top to the bottom of each trench (trench in 120, 130, 122);
The Examiner notes that “extend continuously” is interpreted as there is no interruption or gaps in metal interconnects.
a first diffusion barrier liner (140) lining the sidewalls of the bottom portions of the trench (trench in 120, 130) and positioned between the metal interconnects (160, 170) and the dielectric layer (120, 130), and 
a second diffusion barrier (165) lining the sidewalls of the top portions of the trenches (trench in 120, 130) and positioned between the metal interconnects (160, 170) and the dielectric layer (120, 130),
the second diffusion barrier (165) comprising a plurality of vertical spacers (vertical portions of 165) extending, respectively, from top end that are flush with the tops of the plurality of open-ended trenches (trench in 120, 130, 122) downward within the open-ended trench (trench in 120, 130, 122) to bottom ends that adjoin top surfaces of the metal interconnects (160, 170) (Fig. 9), wherein 
The Examiner notes that limitation a plurality of vertical spacers extending, respectively, from… downward…to…. Is interpreted as direction a plurality of vertical spacers extend towards.
each of the vertical spacers (vertical portions of 165, Ta [0051]) and the first diffusion barrier liner (140, Ta) [0049] are of a same composition comprising tantalum, tantalum nitride, or ruthenium tantalum nitride. (Ta, 0049, 0051)
Jung does not explicitly disclose plurality of open ended trenches and multiple top ends that are flush with the tops of the plurality of open-ended trenches
Furuya (Fig. 1) discloses the second diffusion barrier (50) comprising a plurality of vertical spacers (vertical portions of 50) extending, respectively, from top ends (top ends of 50) that are flush with the tops of the plurality of open-ended trenches (top ends trench in, 80, 20) downward within the open-ended trench (trench in 80, 20) to bottom ends that adjoin top surfaces of the metal interconnects (60, 100).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an interconnect structure in Jung in view of Furuya such that there are multiple top ends that are flush with the tops of the plurality of open-ended trenches in order to form interconnect layer of semiconductor device and since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Jung in view of Furuya does not explicitly disclose plurality of open ended trenches.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify an interconnect structure in Jung in view of Furuya such that there are plurality of open ended trenches since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Regarding Claim 7, Yang (Fig. 9) in view of Furuya discloses the interconnect structure of claim 6, wherein 
the second diffusion barrier (165) is further positioned between portions of the first diffusion barrier liner (140) and the metal interconnects (160, 170). 

Regarding Claim 8, Yang (Fig. 9) in view of Furuya discloses the interconnect structure of claim 6, wherein 
the first diffusion barrier liner (140) further lines the sidewalls of the top portions of the trenches (trench in 130, 120) and the second diffusion barrier lines (165) only the top portions of the trenches (trench in 130, 120) (Fig. 9). 

Regarding Claim 9, Yang (Fig. 9) in view of Furuya discloses the interconnect structure of claim 6, wherein the metal interconnects (130) comprise copper [0050, 0052]

Regarding Claim 13, Yang (Fig. 9) in view of Furuya discloses the interconnect structure of claim 6, wherein 
the metal interconnects (160, 170) and the vertical spacers (vertical portion of 165) have coplanar top surfaces. (Fig. 9) 

Regarding Claim 14, Yang (Fig. 9) in view of Furuya discloses the interconnect structure of claim 13, wherein 
the vertical spacers (vertical portions of 165) have thicknesses in a range [10-200Ang] [0051]
Yang does not explicitly disclose range a range of ten to sixty Angstroms.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thicknesses in a range of ten to sixty Angstroms in Yang such that since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 16, Yang (Fig. 9) in view of Furuya discloses the interconnect structure of claim 14, wherein the first diffusion barrier liner (140) includes top end portions positioned, respectively, between each of the vertical spacers (top portions of 165) and the dielectric layer (120, 130).  

Regarding Claim 18, Yang (Fig. 9) in view of Furuya discloses the interconnect structure of claim 6, wherein 
the second diffusion barrier (165) comprises a plurality of vertical spacers (vertical portion of 165) extending, respectively, within the plurality of open-ended trenches (trench in 130, 120) and having bottom ends adjoining the metal interconnects (160, 170), and further wherein 
the vertical spacers, the metal interconnects and the dielectric layer have planarized top surfaces [0058].



Claims 10, 11, 15, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2007/0284736 A1) in view of Furuya (US 2008/0150140 A1) and further in view of  Briggs et al. (US 9,418,934 B1)
Regarding Claim 10, Yang (Fig. 9) in view of Furuya discloses the interconnect structure of claim 9.
As previously combined  embodiment Yang does not explicitly disclose that an adhesive layer over the first diffusion barrier liner.
However, in a different embodiment Yang (Fig. 10) and Furuya (Fig. 1) both disclose at least three diffusion barriers/liners 140, 165, 185 (Yang) one over another and at least 165 or 185 (Yang) could be considered as an adhesive layer over the first diffusion barrier liner (140) (Yang).
Briggs (Fig. 2C) discloses multilayer diffusion barrier layer (64L) including Ta/TaN and Ta/TaN/Ta) including an adhesive layer (TaN) over a first diffusion barrier liner (Ta) [column line 6, line 32-45].
  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an interconnect structure in Yang in view of Furuya and  Briggs such that including an adhesive layer over the first diffusion barrier liner in order to create multilayer first diffusion barrier and provide better diffusion prevention [column line 6, line 32-45] and since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 11, Yang in view of Furuya discloses the interconnect structure of claim 9.
Yang in view of Furuya does not explicitly disclose including a cobalt or tantalum nitride adhesive layer over the first diffusion barrier liner.
However, in a different embodiment Yang (Fig. 10) and Furuya (Fig. 1) discloses at least three diffusion barriers/liners 140, 165, 185 (Yang).
Briggs (Fig. 2C) discloses multilayer diffusion barrier layer (64L) including Ta/TaN and Ta/TaN/Ta) including a cobalt or tantalum nitride adhesive layer (TaN) over a first diffusion barrier liner (Ta) [column line 6, line 32-45].
  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an interconnect structure in Yang in view of Furuya, Briggs such that a cobalt or tantalum nitride adhesive layer included over the first diffusion barrier liner.in order to create multilayer first diffusion barrier and provide better diffusion prevention [column line 6, line 32-45] and since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Regarding Claim 15, Yang in view of Furuya discloses the interconnect structure of claim 14.
Yang in view of Furuya in the current embodiment does not explicitly disclose an adhesive layer between each of the vertical spacers and the first diffusion barrier liner.
However, in a different embodiment Yang (Fig. 10) in view of Furuya (Fig. 1) discloses at least three diffusion barriers/liners 140, 165, 185 (Yang) one over another and layer 165 could be considered as an adhesive layer (165) between each of a vertical spacers (vertical portions of 185; Yang) and the first diffusion barrier liner (140).
Briggs (Fig. 2C) discloses multilayer diffusion barrier layer (64L) including Ta/TaN and Ta/TaN/Ta) including an adhesive layer (TaN) over a first diffusion barrier liner (Ta) [column line 6, line 32-45].
  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an interconnect structure in Yang in view of Furuya and  Briggs such that an adhesive layer between each of the vertical spacers and the first diffusion barrier liner in order to create multilayer first diffusion barrier and provide better diffusion prevention [column line 6, line 32-45] and since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Regarding Claim 21, Yang in view of Furuya discloses the interconnect structure of Claim 6, wherein: 
Yang in view of Furuya does not explicitly disclose that the plurality of open-ended trenches have a width ranging from 24 nm — 10 um and a depth ranging from 24 nm — 10 um.
However, Yang discloses thicknesses of layer 120 (5nm-90nm) [0044], layer 130 (200-900nm) [0045] and layer 122 (5nm-90nm) [0046] in which the trenches are formed.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an interconnect structure in Yang in view of Furuya such that a depth ranging from 24 nm — 10 um since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Yang in view of Furuya does not explicitly disclose that the plurality of open-ended trenches have a width ranging from 24 nm — 10 um.
Briggs (Fig. 1) discloses open-ended trenches have a width ranging from 24 nm — 10 um (W1). [column 3, lines 45-67]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an interconnect structure in Yang in view of Furuya and Briggs such that the plurality of open-ended trenches have a width ranging from 24 nm — 10 um and since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Regarding Claim 23, Yang in view of Furuya and Briggs discloses the interconnect structure of Claim 21, wherein the opposing sidewalls are parallel (Fig. 9).


Response to Arguments
Applicant’s arguments with respect to claim(s) 6-10, 13-16, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891